DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to Claims 1, 10, and 19,
Step 2A, Prong One
The claim recites in part:

accessing, by one or more processors, at least one first candidate input;
determining, by the one or more processors, whether the first candidate output satisfies a first objective condition associated with the first objective function;
assigning, by the one or more processors responsive to the first candidate output not satisfying the first objective condition, a first penalty to the at least one first candidate input;
responsive to the first candidate output satisfying the first objective condition:
associating, by the one or more processors responsive to the second candidate output not satisfying a second objective condition associated with the second objective function, a second penalty value with the at least one first candidate input;
evaluating, by the one or more processors, a convergence condition using the at least one first candidate input and each penalty value associated with the at least one first candidate input;
adjusting, by the one or more processors responsive to the at least one first candidate input not satisfying the convergence condition, the at least one first candidate input to generate at least one second candidate input to evaluate using the plurality of objective functions; and

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.


	
Step 2A, Prong Two

The claim recites in part:

generating, by the one or more processors, a first candidate output by providing the at least one first candidate input as input to a first objective function of a plurality of objective functions;
generating, by the one or more processors, a second candidate output by providing the at least one first candidate input as input to a second objective function of the plurality of objective functions; 
outputting, by the one or more processors responsive to the at least one first candidate input satisfying the convergence condition, the at least one first candidate input.

The claim recites the additional elements which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.

	Step 2B

The claim recites in part:

generating, by the one or more processors, a first candidate output by providing the at least one first candidate input as input to a first objective function of a plurality of objective functions;
generating, by the one or more processors, a second candidate output by providing the at least one first candidate input as input to a second objective function of the plurality of objective functions; 
outputting, by the one or more processors responsive to the at least one first candidate input satisfying the convergence condition, the at least one first candidate input.
The limitations are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to Claims 2 and 11, Under the broadest reasonable interpretation, the limitations “wherein adjusting the at least one first candidate input comprises applying, by the one or more processors, a genetic operation to the at least one first candidate input” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to Claims 3 and 12, Under the broadest reasonable interpretation, the limitations “wherein applying the genetic operation comprises applying, by the one or more processors, at least one of (i) a mutation operation to the at least one first candidate input or (ii) a crossover operation to the at least one first candidate input using at least one second candidate input” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to Claims 4 and 13, Under the broadest reasonable interpretation, the limitations “further comprising assigning, by the one or more processors responsive to the at least one first candidate input satisfying the first objective condition, a first reward value with the at least one first candidate input, wherein evaluating the convergence condition comprises evaluating, by the one or more processors, the convergence condition using the first reward value” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


As to Claims 5 and 14, Under the broadest reasonable interpretation, the limitations “further comprising selecting, by the one or more processors, the second objective function subsequent to determining whether the first candidate output satisfies the first objective condition by retrieving the second objective function based on a predetermined hierarchy data structure indicated an order of evaluation of the plurality of objective functions” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


As to Claims 6 and 15, Under the broadest reasonable interpretation, the limitations “wherein evaluating the convergence condition comprises evaluating, by the one or more processors, the convergence condition without generating the second candidate output” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to Claims 7 and 16, The limitations “further comprising applying, by the one or more processors responsive to outputting the at least one first candidate input, a local optimization function to the at least one first candidate input” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  

As to Claims 8 and 17, The limitations “generating, by the one or more processors, a third candidate output by providing the at least one first candidate input as input to a third objective function of the plurality of objective functions; and responsive to the third candidate output not satisfying a third objective condition associated with the third objective function, assigning, by the one or more processors a third penalty value with the at least one first candidate input and evaluating, by the one or more processors, the convergence condition using the at least one first candidate input and the third penalty value” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  

As to Claims 9 and 17, The limitations “further comprising: determining, by the one or more processors, an expected resource demand for operating each objective function of the plurality of functions; and generating, by the one or more processors, a hierarchy data structure indicating an order in which to evaluate each objective function using the at least one first candidate input based at least one the expected resource demand corresponding to each objective function” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception. The limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).  


As to Claim 20, Under the broadest reasonable interpretation, the limitations “wherein the plurality of objective functions includes a function based on a group of correlated material properties” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van SEIJEN et al (US 2018/0165603) teaches spects provided herein are relevant to machine learning techniques, including decomposing single-agent reinforcement learning problems into simpler problems addressed by multiple agents. Actions proposed by the multiple agents are then aggregated using an aggregator, which selects an action to take with respect to an environment. Aspects provided herein are also relevant to a hybrid reward model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128